UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2287


JULIAN HARMAN,

                 Plaintiff – Appellant,

          v.

COMMISSIONER SOCIAL SECURITY ADMINISTRATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cv-01728-TMC)


Submitted:   July 30, 2015                  Decided:    August 13, 2015


Before KING and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN, & MAYES, P.A.,
Aiken, South Carolina, for Appellant. Hugh Dun Rappaport,
Special Assistant United States Attorney, Boston, Massachusetts;
Marshall Prince, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julian Harman appeals the district court’s order adopting

the recommendation of the magistrate judge and entering judgment

for the Commissioner in this action challenging the denial of

disability insurance benefits and supplemental security income.

We   have    reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Harman v. Comm’r Soc. Sec. Admin., No. 6:13-cv-01728-TMC

(D.S.C. Sept. 22, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this   court    and    argument     would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                        2